Citation Nr: 9904703	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-30 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
for the veteran's child, [redacted], on the basis of permanent 
incapacity for self support prior to attaining 18 years of 
age.

(The issue of entitlement to special monthly compensation 
based on the need for the aid and attendance of another 
person or on the basis of being housebound, is the subject of 
a separate decision under the same docket number.)


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1967. 

The Board of Veterans Appeals' (Board) notes that the issue 
on appeal stems from VA Regional Office (RO) rating 
decisions.


FINDINGS OF FACT

1.  [redacted] is a child of the veteran who attained the age of 18 
on December [redacted], 1990. 

2.  The evidentiary record does not show that the veteran's 
child, [redacted], became permanently incapacitated for self-
support prior to attaining 18 years of age.


CONCLUSION OF LAW

The veteran's son, [redacted] did not become permanently incapable 
of self-support prior to reaching the age of 18 years.  
38 U.S.C.A. §§ 101(4), 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.57, 3.315, 3.356 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual History

The record shows that [redacted] [redacted] is a child of the 
veteran who was born on December [redacted], 1972.  He attained 
the age of 18 on December [redacted], 1990.

The record contains medical bills dated in 1995 regarding 
treatment of [redacted].

In a private medical statement dated in November 1995, R. 
Mario Maddela noted that [redacted] was under medical care for 
schizophrenia.  Furthermore it was noted that [redacted] had been a 
patient of Dr. Maddela's father for six years for treatment 
of schizophrenia.

In an (undated) private medical statement received in 
December 1995, Dr. Mario N. Maddela, noted that [redacted] was 17 
years old and treated by Dr. Manuel Maddela 
(Neuropsychiatrist) for paranoid schizophrenia.  It was noted 
that [redacted] was referred for treatment by his mother because of 
restlessness, sitting with blank stares, trouble sleeping, 
hearing voices, and whispering incomprehensible statements.  
[redacted] was noted to be coherent when speaking as to time, place 
and events.  At times, he introduced ideas that were not 
consistent with the topic and he believed his dreams were 
true.  

[redacted] cared about his mother and father.  He was given 
medication and advised to undergo group and family therapy.  
It was noted that his psychiatrist had expired last 
"September 1992."  He then consulted Dr. Mario Maddela in 
"Dec 1992" for a lacerated wound.  In addition to treating 
the wound Dr. Maddela advised the relative to continue the 
therapy.  It was noted that since restlessness, quietness and 
sleeplessness worsened, [redacted] decided to take his father's 
Thorazine and was rushed immediately to the medical clinic in 
mid October 1994.  The medical statement referred to added 
treatment through July 1995. 

In a statement dated in December 1995, Elizabeth R. De Guia, 
M.D. noted that [redacted] was 23 years old and 
admitted for treatment of schizophrenia in August of that 
year.  It was noted that he needed treatment for his mental 
disability.

On a report of a VA examination in March 1996, [redacted]
[redacted] noted that he studied and reached up to his second year 
in college, then he dropped out in 1992.  He reported that 
when he was 16 years old and in high school, he became 
restless with insomnia, was brought to a doctor, and was 
given tranquilizers with improvement.  During the second year 
of college he started missing his classes.  He had insomnia, 
demonstrated blank stares and other symptoms, and dropped out 
of school.  He stayed at home and locked himself in his room 
without talking to anyone.  He demonstrated blank stares, 
talked to himself, and thought that someone was out to kill 
him.  He reported that the symptoms worsened in 1994.  A 
current mental status evaluation referred to a 23 year old 
individual with chronic paranoid schizophrenia.  He was 
considered competent.  

In response to the RO's request for treatment records from 
Dr. Manuel Maddela, his son Dr. Mario Maddela noted in a 
statement in May 1996 that such records were destroyed in the 
1991 earthquake.  It was noted by Dr. Mario Maddela that his 
father died three years earlier and that the reported history 
of treatment of [redacted] was obtained in 1995.  He noted that at 
times he managed [redacted] six or seven years earlier regarding 
spastic episodes of paranoia in his father's absence.  

A December 1996 field investigation of [redacted]' neighbors noted 
that they observed the young man had shown signs of mental 
illness for the last two years.  He could not recognize his 
neighbors and had even bad mouthed them.  They could not give 
the exact date of onset of mental illness.  They said that a 
long time ago [redacted] was usually confined in a hospital but 
could not pinpoint the hospital where [redacted] was confined.  

[redacted]  mother was interviewed in February 1997.  She stated 
that [redacted] was brought to the clinic of Dr. Manuel Maddela 
sometime in 1983 or 1984.  She claimed that Dr. Madella had 
already sent certification to VA.  She also claimed that [redacted] 
was born on December [redacted], 1972.  Less seven years after, he 
entered school as a Grade I pupil around June 1978 at the age 
of six or seven years.  He graduated from Grade VI sometime 
in 1978 at the age of eleven years and three months.  He 
graduated from high school in 1988 at the age of fifteen 
years and three months.  Then in June 1988, he entered 
college and continued schooling up to 1991.  First he 
enrolled at the Central College of the Philippines for one 
year.  Then he allegedly transferred to the Dr. Nicanor Reyes 
Memorial College for another year but did not pass any 
subject.  He therefore stopped schooling in March 1991 at the 
age of 18 years old and three months.  It was noted that her 
dates of onset of mental illness were mixed-up.  

Additionally, it was noted that [redacted] was twenty-four years 
old and could attend to his personal needs unassisted as no 
physical defects were found.  On mental evaluation he was 
observed to be able to answer questions about himself but 
without elaboration.  Sometimes he digressed which was 
accompanied by uncalled for smiles.  He appeared to have some 
abnormalities in behavior, but only to a slight degree.  He 
was aware of what was going on around him.  He was still 
single and had no particular skills to earn a living.  He 
helped with house chores when he wanted to. 

In July 1997 a field investigation report disclosed that a 
search at Dr. Maddela's clinic revealed Dr. Manuel Maddela 
was deceased and had been a practicing doctor of medicine.  
His surviving widow noted he was a psychiatrist.  During his 
career he was alleged to have treated [redacted] in 1983 for 
unusual behavior.  The widow added that the boy's father, the 
veteran, had been mentally ill which may have influenced the 
child.  It was noted that treatment had not been continued 
other than on an outpatient basis.  

After the death of her husband, her son, a general medical 
doctor continued the alleged treatment of the child for 
mental illness.  It was indicated by the investigator that a 
review of pertinent records did not suggest confinement but 
only outpatient treatment and that such was recorded by 
memory of the doctor.

It was also noted by the field examiner that the registrar of 
Dr. Nicanor Reyes Memorial College of Panique was 
interviewed.  She presented the file of [redacted] from which the 
synthesis of all the subjects, the dates taken, and the final 
grades obtained.  A copy of the transcripts was attached to 
the record.  

At a hearing before a hearing officer at the RO in October 
1997, the appellant, [redacted]' mother and the custodian of the 
veteran, [redacted]' father, noted that she saw signs of 
nervousness from her son [redacted] as compared to her other 
children; however, she thought he would grow-up to be normal.  
She sent him to school because she wanted him to finish 
college.  During his childhood he was affected by his 
father's angry spells.  She testified as to incidents where 
he harmed his schoolmates.  

During his elementary and high school years, if [redacted] wanted 
to stay home from school, he would and she could not do 
anything about it.  She stated that he would not have 
graduated from elementary and high school if she had not 
talked to the teachers.  He always got failing marks because 
he could not cope with the demands of school and did not 
attend school activities.  She described him as a loner and 
aloof.  She indicated that he was able to enroll in college, 
but never passed any subjects.  Aggravation of his mental 
illness was said to have begun in 1986.  Unfortunately, Dr. 
Maddela only gave him vitamins because he still thought that 
if he were given the proper care and treatment, he could 
sleep well and the manifestations of his mental disorder 
would not severely affect him.  When the earthquake hit her 
province, the medical records were destroyed, and this was 
the reason why she was unable to produce supporting evidence.  




In an affidavit in February 1998, I. L. noted being a high 
school teacher and recalled having [redacted] as a student between 
1987 and 1988.  She noted observing that he appeared 
afflicted with a kind of sickness that affected his mental 
faculties and his learning capacity.  She reported there were 
also times when he showed himself to be in good condition, 
his intellectual faculties worked well, and he appeared to be 
a bright student.  

In an affidavit dated in February 1998, A. A. noted also 
being a high school teacher and recalled having [redacted] as a 
student between 1986 and 1987.  He observed that [redacted] was 
afflicted with a kind of sickness that affected his mental 
faculties, and he was slow learning.  He reported that [redacted] 
could hardly pass his schooling.  He noted that the mother 
pleaded with the teachers to give [redacted] a passing grade so 
that he would be promoted.  


Criteria

The veteran is service-connected for schizophrenia, evaluated 
as 100 percent disabling, and pulmonary tuberculosis, 
evaluated as noncompensable.  Additional compensation is 
provided for a veteran otherwise entitled to compensation 
benefits where he has a child.  38 U.S.C.A. § 1115 (West 1991 
& Supp. 1998).

The regulations also provide that an additional amount of 
compensation may be payable for a spouse, child, and/or 
dependent parent where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  
38 C.F.R. § 3.4(b)(2) (1998).


The term "child" includes the unmarried children of a 
veteran who are permanently incapable of self support prior 
to reaching the age of 18 years. 38 U.S.C.A. § 101(4)(A) 
(West 1991); 38 C.F.R. § 3.57 (1998).  Therefore, in order to 
be considered the "child" of the veteran, the veteran's son 
must show that he is unmarried and was permanently incapable 
of self support prior to reaching the age of 18 years.

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case. Rating criteria 
applicable to disabled veterans are not controlling. 
Principal factors for consideration are: 

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self-
support. Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.  

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 38 C.F.R. § 3.356 (1998).  
In making this determination, the focus must be on the 
child's status at the time of his 18th birthday.  Dobson v. 
Brown, 4 Vet. App. 443, 445 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

In order to establish entitlement to recognition of the 
appellant as the helpless child of the veteran, it must be 
shown that he was permanently incapable of self support as of 
to his eighteenth birthday. 38 C.F.R. § 3.356 (1997).  The 
United States Court of Veterans Appeals (Court) has held that 
in making such a determination, the focus of the analysis 
must be on the claimant's condition as of his 18th birthday.  
Dobson v. Brown, 4 Vet. App. 443 (1993).  In other words, for 
the purpose of initially establishing helpless child status, 
the claimant's condition subsequent to his 18th birthday is 
not for consideration. 

According to the Court, if a finding is made that a claimant 
was permanently incapable of self support as of the 
claimant's eighteenth birthday, then evidence of the 
claimant's subsequent condition becomes relevant for the 
second step of the analysis which is that VA has a burden of 
showing that there is improvement sufficient to render the 
claimant capable of self-support.  If the claimant is shown 
to be capable of self support at eighteen, VA is required to 
proceed no further.

The evidence of record clearly reflects that [redacted] is a child 
of the veteran who attained the age of 18 on December [redacted], 
1990.  [redacted] has schizophrenia and is considered competent.  
He has never married.  Importantly, the Board may not 
overlook the fact that [redacted], himself, recently noted that he 
studied and reached up to his second year in college, then he 
dropped out in 1992 when he was 19 years old.  Official 
school transcripts do not show otherwise.  He noted when he 
was 16 years old and in high school, he first became restless 
with insomnia and was brought to a doctor and given 
tranquilizers with improvement.  He started missing his 
classes in his second year of college due to insomnia, blank 
stares and other symptoms, and dropped out of school.  He 
noted that the symptoms worsened in 1994. 

While it is argued that pertinent psychiatric treatment 
records prior to December 25, 1990 were destroyed in an 
earthquake in the early 1990's, the Board notes that [redacted]' 
mother recently testified that such treatment basically 
consisted of vitamins as the doctor believed [redacted]' condition 
would improve with proper care and treatment.  The record 
shows that the treatment was rendered on an outpatient basis.  
There was no indication of confinement.  

Significantly, the private medical records and statements on 
file primarily refer to [redacted]' psychiatric disability years 
after he reached age 18.  While a statement from Dr. Mario 
Maddela received in December 1995 indicated that [redacted] was 17 
years old at that time, a closer review of the statement with 
references to actual dates of treatment between 1992 and 
1995, clearly shows that [redacted] was much older than 18 at the 
time the statement was written.  

Moreover, it appears that Dr. Mario Maddela remembered [redacted] 
as a patient of his father, Dr. Manuel Maddela, and even 
managed [redacted]' spastic episodes and paranoia in his father's 
absence; however no specific findings were provided.  
Clearly, the record is devoid of competent medical evidence 
indicating that [redacted] became incapable of self-support prior 
to his 18th birthday.  The mere fact that he was treated for 
psychiatric symptoms prior to reaching age 18 does not mean 
that such symptoms rendered him permanently incapable of 
self-support at that time.  Evidence that [redacted] became 
incapable of self support at some later point in time is not 
material to the issue presented here.

Also, the Board notes that while statements from two high 
school teachers referred to their observations [redacted]' alleged 
mental deficiency in school and his lack of passing grades, 
the Board may not overlook the fact that he was also 
considered as being observed in good condition and a bright 
student.  The school records on file do not show he was not 
placed in any special learning or education class for 
disability.

In 1996 a few of [redacted]' neighbors were interviewed by VA and 
only specifically remembered signs of his mental illness for 
the past two years.  While they thought he had been 
hospitalized, they could not give any details.  

While the lay statements and arguments in this case are 
competent to provide evidence of visible symptoms, they are 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The undersigned notes that the lay evidence 
submitted fails to produce contemporaneous objective evidence 
that [redacted]' psychiatric disability was so severe prior to his 
18th birthday as to have rendered him permanently incapable 
of self-support.  

The Board concludes that the preponderance of the relevant 
evidence is against the claim for eligibility for helpless 
child benefits.  


ORDER

Entitlement to recognition of [redacted] as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
before attaining the age of 18 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

